Filed 8/27/21 P. v. Gonzales CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B309181
                                                           (Super. Ct. No. YA049823)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

PEDRO PAGAN GONZALES,

     Defendant and Appellant.


       Pedro Pagan Gonzales appeals his resentencing following
the trial court’s denial of his motion to strike three prior serious
felony strike convictions pursuant to Penal Code section 1385 and
People v. Superior Court (Romero) (1996) 13 Cal.4th 497.1 We
conclude that the trial court did not abuse its discretion and
affirm.
            FACTUAL AND PROCEDURAL HISTORY
       In 2001, the Los Angeles County District Attorney charged
Gonzales with two counts of residential burglary, possession of a

         1   All further statutory references are to the Penal Code.
firearm by a felon, four counts of receiving stolen property, and
conspiracy to commit residential burglary. (§§ 459, former 12021,
subd. (a)(1), 496, subd. (a), 182, subd. (a)(1).) The charges also
included four prior serious felony strike convictions for burglary
and service of four prior prison terms. (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d), 667.5, subd. (b).) The charges concerned
two residential daytime burglaries committed by Gonzales and
his codefendant. During a police pursuit, Gonzales threw a
semiautomatic firearm from the passenger side of the vehicle. A
later police search of a public storage facility pursuant to a search
warrant revealed hundreds of items stolen during other
residential burglaries, including firearms.
       A jury convicted Gonzales of the substantive charges and
the trial court found the strike and prison term allegations true.
The court then sentenced Gonzales to four consecutive 25-years-
to-life terms, consisting of 25-years-to-life terms for each of the
two burglary counts, possession of a firearm by a felon, and
receiving stolen property. The court imposed a six-year term for
conspiracy to commit residential burglary which it stayed
pursuant to section 654. The court also imposed concurrent
terms for the four prior prison terms served. (§ 667.5, subd. (b).)
Gonzales appealed, raising jury selection, instructional error, and
cruel and unusual punishment issues, among others. In an
unpublished opinion, we affirmed. (People v. Gonzales (Oct. 15,
2003, B159396).)
       In 2014, Gonzales filed a petition to recall his sentence
pursuant to section 1170.126. (The Three Strikes Reform Act of
2012 (Proposition 36).) The trial court denied the petition, and
Gonzales appealed. In an unpublished opinion, we reversed the
court’s order and directed it to consider resentencing concerning




                                 2
the stolen property and possession of a firearm by a felon counts.
(People v. Gonzales (Sept. 21, 2015, B261367).)
       Gonzales later filed a petition to recall his sentence
pursuant to section 1170.18. (The Safe Neighborhoods and
Schools Act (Proposition 47).) Gonzales requested that his four
convictions for receiving stolen property be reduced to
misdemeanors. The prosecutor resisted the petition and asserted
that Gonzales presented an unreasonable risk of danger to the
public. (Id., subds. (b) & (c).)
       On September 24, 2020, the trial court considered
Gonzales’s two petitions and determined that he was eligible for
misdemeanor sentencing regarding the four stolen property
convictions. The court also determined that Gonzales’s conviction
for possession of a firearm by a felon remained a strike felony
because he was armed with the firearm during commission of the
offense. (§ 1170.126, subd. (e)(2).) The court considered
Gonzales’s criminal history, age (63 years), and minor
disciplinary record during confinement and found that he did not
present an unreasonable risk of danger to the public.
       Gonzales then filed a motion pursuant to People v. Superior
Court (Romero), supra, 13 Cal.4th 497. He contended that his
codefendant was the primary actor and that the prosecutor
initially offered a plea agreement of only 11 years 4 months.
Gonzales was willing to accept the plea agreement but his
codefendant was not; the trial court required each defendant to
accept the agreement.
       At the November 5, 2020, resentencing hearing, the trial
court reduced the sentence on the now-misdemeanor stolen
property counts to time served (364 days) and struck the four
prior prison term enhancements. The court also granted the




                                3
Romero motion (striking three out of four strikes) as to one
burglary count and the felon in possession of a firearm count. It
imposed a 25-years-to-life term for the remaining burglary count
and a concurrent six-year term for the second strike burglary
count and second strike felon in possession of a firearm count.
The court also imposed various fines and fees and awarded
Gonzales 7,517 days of custody credit.
       Gonzales appeals and contends that the trial court abused
its discretion by not granting the Romero motion regarding the
remaining burglary count.
                            DISCUSSION
       Gonzales contends that the trial court abused its discretion
by denying his motion to dismiss the three prior strike
convictions in the interest of justice. (People v. Superior Court
(Romero), supra, 13 Cal.4th 497.) He asserts that the prior
convictions are remote and the crimes are non-violent property
crimes. Gonzales points out that he has already been imprisoned
for 20 years, is now 63 years old, and has no serious prison
disciplinary record.
       Pursuant to section 1385, subdivision (a), the trial court
may strike a prior felony conviction “ ’in furtherance of justice.’ ”
(People v. Williams (1998) 17 Cal.4th 148, 161.) The trial court
and the reviewing court “must consider whether, in light of the
nature and circumstances of his present felonies and prior
serious and/or violent felony convictions, and the particulars of
his background, character, and prospects, the defendant may be
deemed outside the scheme’s spirit, in whole or in part . . . .”
(Ibid.) At the very least, the reason for dismissing a strike
conviction must be that which would motivate a reasonable
judge. (Id. at p. 159.) When the circumstances “manifestly




                                  4
support” the striking of a prior conviction and no reasonable
minds could differ, the failure to strike constitutes an abuse of
discretion. (People v. Carmony (2004) 33 Cal.4th 367, 378 [abuse
of discretion exists only in “an extraordinary case”].)
       We review rulings regarding motions to strike prior felony
convictions pursuant to a deferential abuse of discretion
standard. (People v. Williams, supra, 17 Cal.4th 148, 162; People
v. Myers (1999) 69 Cal.App.4th 305, 309.) Appellant bears the
burden of establishing that the trial court’s decision is
unreasonable. (People v. Carmony, supra, 33 Cal.4th 367, 376
[burden placed on appellant to establish that sentencing decision
is irrational or arbitrary]; People v. Superior Court (Alvarez)
(1997) 14 Cal.4th 968, 977-978 [presumption that trial court acts
to achieve lawful sentencing objectives]; Myers, at pp. 309-310.)
We do not substitute our decision for that of the trial court. “It is
not enough to show that reasonable people might disagree about
whether to strike one or more of [defendant’s] prior convictions.”
(Myers, at p. 310.)
       The trial court properly determined that this is not an
extraordinary case that “manifestly support[s]” dismissal of the
prior strike. (People v. Carmony, supra, 33 Cal.4th 367, 378.) As
such, the court did not abuse its discretion. (People v. Solis
(2015) 232 Cal.App.4th 1108, 1124-1125 [no abuse of discretion in
refusal to strike two 30-year-old felony convictions for assault
with a deadly weapon].) The trial judge described the daytime
burglaries as serious felonies and noted that Gonzales has a
serious criminal history (four prior strike convictions). The judge
also noted that Gonzales had stolen firearms during the
burglaries and possessed a firearm in the vehicle that was
accessible. We presume that the court understood and applied




                                 5
the law correctly. (People v. Myers, supra, 69 Cal.App.4th 305,
310 [absent an affirmative record to the contrary, we presume the
trial court considered all relevant factors].) There is also no
requirement that the court give a statement of reasons for
denying a motion to dismiss a prior strike conviction. (In re Coley
(2012) 55 Cal.4th 524, 560.) Gonzales has not met his burden of
establishing that the court’s decision was unreasonable or that
the court misunderstood its sentencing discretion. (Carmony, at
p. 376.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                6
                   William C. Ryan, Judge

             Superior Court County of Los Angeles

               ______________________________



      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.




                              7